Shortly after the opinion in the foregoing case was handed down, an order was made withdrawing it for correction. That portion of the statement in the opinion beginning with subdivision 1, down to and inclusive of the words "enrolled as a freedman," should, in order to accurately state the facts, read as follows:
"An examination of the record discloses that a number of witnesses testified that Nicey Sizemore, the deceased allottee, was a daughter of Governor Nero, a negro, and a full-blood Creek Indian woman, and that Lucy Barnett was the stepdaughter of Governor Nero and the daughter of a negro woman called Polly. The record evidence admitted and offered supports this testimony, inasmuch as the enrollment card of Nicey Sizemore, admitted, establishes the fact that she was enrolled as a full-blood Creek Indian, and the card of Lucy Barnett, offered and excluded, shows that she was enrolled as a freedman."
Also, there should be stricken from the opinion the third paragraph of the syllabus and all that portion of subdivision 3 of the opinion treating of the question of the applicability of section 3 of the act of May 27, 1908 (35 Stat. at L. 313, c. 199).
As corrected in this respect, the opinion is approved and adopted and ordered refiled.